                     IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE MIDDLE DISTRICT OF TENNESSEE
                                  AT NASHVILLE

In re:                                        )
                                              )             CASE NO.: 3:18-bk-06226
MISTI DAWN COLE,                              )
                                              )             JUDGE WALKER
                                              )
                Debtor.                       )             CHAPTER 13


TENNESSEE DEPARTMENT OF                       )
LABOR & WORKFORCE                             )
DEVELOPMENT -                                 )             Adversary Proceeding
U.I. RECOVERY UNIT                            )
                                              )             No.:
                Plaintiff,                    )
v.                                            )
                                              )
MISTI DAWN COLE,                              )
                                              )
                Defendant.                    )


 COMPLAINT OF THE TENNESSEE DEPARTMENT OF LABOR - U.I. RECOVERY
  UNIT TO DETERMINE DISCHARGEABILITY OF DEBT UNDER 11 U.S.C. § 523


          Comes now the Tennessee Attorney General, on behalf of the Tennessee Department of

Labor - U.I. Recovery Unit (“UIR” or “Department”) by and through undersigned counsel, and

petitions the Court, pursuant to 11 U.S.C. § 523, to determine that the debt owed to the UIR by

the Debtor, Misti Dawn Cole, for over issuance of unemployment benefits, totaling $5,775.00, be

nondischargeable. In support thereof, the UIR advises the Court as follows:


     1.   This adversary proceeding arises out of the Defendant’s Chapter 13 Case No. 3:18-bk-

06226

     2.   This Court has jurisdiction over this adversary proceeding pursuant to 28 U.S.C. §§ 157,




Case 3:19-ap-90028           Doc 1   Filed 02/06/19 Entered 02/06/19 13:12:38         Desc Main
                                     Document      Page 1 of 3
1334 and 11 U.S.C. § 523. This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2)(I).

   3.     The Debtor confirmed a Plan on December 18, 2018.

   4.     The deadline to file a complaint to challenge dischargeability of certain debts in this case

is February 6, 2019.

   5.     Prior to filing this bankruptcy, the Debtor applied for and received unemployment

benefits on weeks ending November 26, 2017 through December 9, 2017 and January 7, 2017

through May 19, 2018, under Title 50, Tennessee Code Annotated.

   6.     During this period, the Debtor failed to properly report her earnings through her

employment with Robert Half International Inc., for the same weeks as specified above in

paragraph 5, causing unemployment benefit overpayments to occur in violation of T.C.A. § 50-

7-713.

   7.     The UIR relied on the misrepresentations by the Debtor in awarding benefits.

   8.     Based on the foregoing, the UIR asserts that the debt arising from fraudulently obtained

unemployment benefits should be nondischargeable under 11 U.S.C. § 523(a).


         WHEREFORE, the UIR respectfully request that this Court:

         1.     Grant judgment in favor of the UIR and against the Defendant for unemployment
benefits in the amount of $5,775.00.

         2.     Hold the debt nondischargeable pursuant to 11 U.S.C. §523(a)(2);

         3.     Assess $350.00 in court costs against the Debtor in favor of the UIR; and,

         4.     Grant any other relief necessary to protect the interests of the UIR.




Case 3:19-ap-90028         Doc 1     Filed 02/06/19 Entered 02/06/19 13:12:38            Desc Main
                                     Document      Page 2 of 3
                                           Respectfully submitted,

                                           HERBERT H. SLATERY III
                                           Attorney General & Reporter


                                           /s/ William F. McCormick
                                           WILLIAM F. MCCORMICK (BPR#12718)
                                           Senior Assistant Attorney General
                                           Tennessee Attorney General’s Office
                                           Bankruptcy Division
                                           Post Office Box 20207
                                           Nashville, TN 37202-0207
                                           PH: (615) 532-8930 FX: (615) 741-3334
                                           Email: agbanklundin@ag.tn.gov

                                           Attorney for the Department




Case 3:19-ap-90028   Doc 1   Filed 02/06/19 Entered 02/06/19 13:12:38    Desc Main
                             Document      Page 3 of 3
